Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Amended claims 1-3, 8, 11, 15, 16, 18, 19,  21-23, new claims 32-41 and withdrawn claims 24-31  are pending.  
Amendments overcome the previously presented rejections.  Also see Interview summary filed 6/11/2022.   
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nina Reger on 6/21/2022..
REPLACE	Claim 1, line 10, “
    PNG
    media_image1.png
    18
    72
    media_image1.png
    Greyscale
” WITH –is--    
REPLACE	Claim 33, line 10, “
    PNG
    media_image1.png
    18
    72
    media_image1.png
    Greyscale
” WITH –is--
DELETE	Claims 15, 16, 24-31 and 37-41 

Claims 1-3, 8, 11, 18, 19, 21-23, 32-36 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

1-3, 8, 11, 18, 19, 21, 32, 33-36